Title: From Thomas Jefferson to University of Virginia Board of Visitors, 15 April 1825
From: Jefferson, Thomas
To: University of Virginia Board of Visitors


Dear Sir
Monticello
Apr. 15. 25.
I have recd a proposition from mr Perry the owner of the lands which separate the two tracts of the Univty which I think of so much importce to that instn as to communicate to the visitors by letter in their separate situations. the university tract of 100. as is ¾ of a mile distant from that of the observatory of 153. as the water which supplies the cisterns of the Univty by pipes arises in the mountain a little without this last tract, and the pipes pass on Perry’s side of the line and thro’ his interjacent lands till they enter the univty tract. on his side of the line also is a very bold spring which might be brought by a small ditch so near the buildings of the Univty as to be of common use. it is in his power at any time to cut off our pipes and deprive us of that indispensible supply of water. we have always been anxious to purchase this interjacent parcel not only to consolidate our two tracts but to secure the supply of water; but we have never more than intimated a willingness to purchase without pressing him, lest it might induce him to ask an unreasonable price. he is under (as I believe) some pressure which obliges him now to sell it. he gives us the refusal, which if we do not accept, he will sell in lots as he can readily do. we gave him about 4 years ago 45D. an acre for the 50. as adjacent to it. since that lands around the University have got to 100 & 130.D. the acre. he offered the parcel in questions to the univty for 60.D. I refused to treat with him at that, and told him that at 50.D. I would lay it before the visitors for considn. he at length agreed, stipulating for 3000.D. in hand, one half the balance at the end of 1. y. & the other half at the end of the 2d, with interest from the date. on these terms I cannot but strongly recommend it’s purchase. if once it is sold out in lots we shall never be able to buy again but at exorbitant rates if at all, and our supply of water will assuredly be cut off from us. what passes thro’ our present pipes with the additional spring will give us the most abundant supply of that element for ever. that you may judge of our means of paying for it, I send you a statemt of our income and expenditure for the present and the two next years, drawn up on consultn with mr Brockenbrough. You will percieve that I propose to borrow the 1st payment of 3000.D. from the library fund, which can be repaid from our general funds the next year, in addition to our 2d payment of 2067.D. to Perry, and still leaving a surplus of  2,679D. for contingencies that year; and that the same funds will make our 3d & last paymt. of 2,184D. in 1827 leaving a contingent surplus, for that year of  3,094D. the library fund can well spare the money for a while as we need not use of it for a year or two more than 40.000D., leaving 10,000 for mineralogical and geological collections which may be deferred without inconvenience. My own opinion is therefore that we can make the purchase without any danger of embarrassment, and that if not made now it will be for ever lost. the part which I think indispensable contains about 100. acres but it would be better to take in also the 37. as as it squares our lines and the timber on it is worth the price.Altho the subject is of great and permanent interest to the university, I have not thought of proposing a meeting on it of the great inconvenience of which to the gentlemen I am sensible, and the rather as the sketch of the grounds which I send you, and the prospect of payment can be considered as well separately as together. the only article in the statement of our finances which does not rest on certainty is the no of students calculated on for the next year. for this year, I have calculated only on the no now entered 68. and they are coming in nearly every day, and at the summer vacation of the other schools, when they will be disengaged, we know that a large number will come, and that in the course of the year we shall be over 100. that we shall have as many the next year as our dormitories will lodge all informn assures us, and probably as many additional to that as charlottesville can accommodate, which is expected to be about 100 & would add 1500.D. more to our income. as far as we can judge, not one will go to Charlottesville as long as a dormitory is to be had. as yet there has not been a single application to that place altho’ several housekeepers there had prepared themselves to take boarders. if this purchase is approved by your separate letters I will undertake to act on them as if regularly ordered by the board, as you can pass a vote of confirmation at our first meeting. Perry is pressing (as I believe he is pressed) for an immediate answer.All our Professors are in place except Mr Tucker, daily expected, and the Professor of law whom we have yet to name. we await Mr Tucker’s arrival to form a board of faculty that the Professors may enter on their functions of order and discipline which some incipient irregularities of the students begin to call for. from a view which I took of their ages when the whole no was 61. I found 6 of 21 and upwds 9 of 20—23 of 19— 10 of 18—10 of 17 and 3 of 16. two thirds therefore  being of 19 and upwards we may hope are of sufficient discretion to govern themselves, and that the younger 3d by their example as well as by moderate coercion will not be very difficult to keep in order.I inclose you a printed copy of our regulations which appear to give satisfaction to both Professors & Students. ever and affectionately yours
						Th: Jefferson